20-12097-scc         Doc 91      Filed 09/29/20 Entered 09/29/20 17:09:16                    Main Document
                                              Pg 1 of 3


KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor
New York, NY 10036
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Tracy L. Klestadt
Kathleen M. Aiello

Counsel to the Gindi Real Estate Entities

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                                      Chapter 11
CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                               Case No. 20-12097 (SCC)

                 Debtors. 1                                           (Jointly Administered)


         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Klestadt Winters Jureller Southard & Stevens, LLP hereby

appears as counsel to 10-12 Cortlandt Blue LLC, 173 Bway Blue LLC, 175-177 Bway Blue LLC,

Blue Millennium Realty LLC, C21 BK Home LLC, Strike Enterprises, LLC, 86 Blue LLC, C21

Bay Ridge Blue LLC, 444 86 Blue LLC, CCC Partners, ASG Equities Secaucus LLC, C21 SDC

Blue LLC, Secaucus Blue LLC, ADC Blue LLC, Century Rego Realty, C21 Property Management

Partners and other non-debtor landlord entities that are affiliates of any of the aforementioned

entities or debtor tenants, Century 21 Department Stores LLC and L.I. 2000, Inc. (collectively, the

“Gindi Real Estate Entities”). Pursuant to Rules 2002, 7005 and 9010 of the Federal Rules of


1
         The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073), L.I. 2000,
Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536),
C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21 Gardens Of
Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century Paramus Realty LLC
(5033). The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor, New York, NY 10007.


                                                        1
20-12097-scc      Doc 91     Filed 09/29/20 Entered 09/29/20 17:09:16            Main Document
                                          Pg 2 of 3



Bankruptcy Procedure (the “Bankruptcy Rules”), Klestadt Winters Jureller Southard & Stevens,

LLP requests that all notices given or required to be given in these cases, and all papers served or

required to be served in this case, be given and served upon the undersigned at the following office

address:

                              Klestadt Winters Jureller
                                Southard & Stevens, LLP
                              200 West 41st Street, 17th Floor
                              New York, NY 10036
                              Tel: (212) 972-3000
                              Attn: Tracy L. Klestadt
                                     Kathleen M. Aiello
                              Email: tklestadt@klestadt.com
                                     kaiello@klestadt.com

       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes not only

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, orders and notices of any applications, motions, petitions, pleadings, requests,

complaints or demands, whether transmitted or conveyed by mail, hand delivery, telephone,

telegraph, telex, or otherwise that affects the above-named debtor or debtor in possession, or the

property of such debtor or the debtor’s estate.




                                                  2
20-12097-scc   Doc 91   Filed 09/29/20 Entered 09/29/20 17:09:16         Main Document
                                     Pg 3 of 3



Dated:   New York, New York
         September 29, 2020
                                        KLESTADT WINTERS JURELLER
                                        SOUTHARD & STEVENS, LLP


                                   By: /s/ Tracy L. Klestadt
                                       Tracy L. Klestadt
                                       Kathleen M. Aiello
                                       200 West 41st Street, 17th Floor
                                       New York, NY 10036
                                       Tel: (212) 972-3000
                                       Fax: (212) 972-2245
                                       Email: tklestadt@klestadt.com
                                               kaiello@klestadt.com

                                            Counsel to the Gindi Real Estate Entities




                                        3
